NOT FOR PUBLICATION                           FILED
                                                                          JUL 21 2021
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

PETER KAGEL,                                    No. 20-17351

                Plaintiff-Appellant,            D.C. No. 3:20-cv-05809-VC

 v.
                                                MEMORANDUM*
JAY LAURENCE RAFTERY; et al.,

                Defendants-Appellees.



                   Appeal from the United States District Court
                     for the Northern District of California
                    Vince Chhabria, District Judge, Presiding

                             Submitted July 19, 2021**

Before:      SCHROEDER, SILVERMAN, and MURGUIA, Circuit Judges.

      Peter Kagel appeals pro se from the district court’s judgment dismissing his

action alleging federal and state law claims. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo a dismissal under the Rooker-Feldman doctrine. Noel

v. Hall, 341 F.3d 1148, 1154 (9th Cir. 2003). We affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly dismissed Kagel’s action for lack of subject

matter jurisdiction under the Rooker-Feldman doctrine because it was a “de facto

appeal” of a prior state court decision and Kagel raised claims that were

“inextricably intertwined” with that state court decision. See id. at 1163-65

(discussing the Rooker-Feldman doctrine); see also Cooper v. Ramos, 704 F.3d

772, 782 (9th Cir. 2012) (explaining that claims, as well as requests for damages,

are “inextricably intertwined” with state court decisions where federal adjudication

“would impermissibly undercut the state ruling on the same issues” (citation and

internal quotation marks omitted)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments or allegations raised for the first time on appeal.

See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Kagel’s requests that this court overturn the district court’s decision under

Federal Rule of Civil Procedure 60(b), and remand the case to the Superior Court

of San Francisco, set forth in the opening brief, are denied.

      AFFIRMED.




                                          2                                     20-17351